DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/28/2022.
Claims 1 and 15 have been amended.
Claims 5 and 19 have been cancelled.
No new claims have been added.
Claims 1-4, 6-18, and 20-28 remain pending in the application, of which claims 7-14 and 21-28 have been withdrawn.
Response to Arguments
Applicant’s arguments, see page 7, filed 4/28/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1-4, 6, 15-18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-4, 6, 15-18, and 20 has been withdrawn. 
Applicant's other arguments filed 4/28/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 15, Applicant argues that Lee does not teach “reserving an entire first symbol of a subframe, wherein resource elements in the entire first symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission” and “transmitting a signal in the entire first symbol of the subframe, wherein the signal includes at least one of a pilot signal or a demodulation reference signal (DM-RS).”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least Fig. 13 and its corresponding description, symbols for a V2X sidelink S-TTI are not mapped to the first symbol of the subframe (Lee; Fig. 13; [0121]-[0124], [0130]-[0133]). The device may thus be broadly reasonably interpreted as reserving an entire first symbol of a subframe, wherein resource elements in the entire first symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission. As can also be seen in at least Fig. 13 and its corresponding description, a signal to be used for automatic gain control (AGC) and a DM-RS may be transmitted in the entire first symbol of the subframe (Lee; Fig. 13; [0121]-[0124], [0130]-[0133]). A signal may thus be broadly reasonably interpreted as being transmitted in the entire first symbol of the subframe, wherein the signal includes at least one of a pilot signal or a demodulation reference signal (DM-RS). Lee may thus be broadly reasonably interpreted as teaching the argued limitations “reserving an entire first symbol of a subframe, wherein resource elements in the entire first symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission” and “transmitting a signal in the entire first symbol of the subframe, wherein the signal includes at least one of a pilot signal or a demodulation reference signal (DM-RS).”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0364585, Lee hereinafter, provided by Applicant).	Regarding claims 1 and 15, Lee teaches a method and an apparatus for wireless communication at a transmitting device (Apparatus; Lee; Fig. 19; [0235]), comprising: 	a memory (The apparatus may be comprised of a memory; Lee; Fig. 19; [0235]); and 	at least one processor coupled to the memory (The apparatus may be comprised of a processor coupled to the memory; Lee; Fig. 19; [0235]) and configured to: 		map complex valued symbols in sequence in an order of generation to physical resource blocks for a sidelink transmission (As can be seen for instance in at least Fig. 13 and its corresponding description, symbols for a V2X sidelink S-TTI may be mapped to physical resource blocks in symbols 1-5 and 8-12 in a subframe. Complex valued symbols may thus be broadly reasonably interpreted as being mapped in sequence in an order of generation to physical resource blocks for a sidelink transmission; Lee; Fig. 13; [0121]-[0124], [0130]-[0133]); 		reserve an entire first symbol of a subframe, wherein resource elements in the entire first symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission (As can be seen for instance in at least Fig. 13 and its corresponding description, symbols for a V2X sidelink S-TTI are not mapped to the first symbol of the subframe. The device may thus be broadly reasonably interpreted as reserving an entire first symbol of a subframe, wherein resource elements in the entire first symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission; Lee; Fig. 13; [0121]-[0124], [0130]-[0133]); 		transmit a signal in the entire first symbol of the subframe, wherein the signal includes at least one of a pilot signal or a demodulation reference signal (DM-RS) (As can be seen in at least Fig. 13 and its corresponding description, a signal to be used for automatic gain control (AGC) and a DM-RS may be transmitted in the entire first symbol of the subframe. A signal may thus be broadly reasonably interpreted as being transmitted in the entire first symbol of the subframe, wherein the signal includes at least one of a pilot signal or a demodulation reference signal (DM-RS); Lee; Fig. 13; [0121]-[0124], [0130]-[0133]); and 		transmit the sidelink transmission after mapping the complex valued symbols to the physical resource blocks (The sidelink transmission depicted in at least Fig. 13 may be broadly reasonably interpreted as being transmitted after mapping the complex valued symbols to the physical resource blocks; Lee; Fig. 13; [0121]-[0124], [0130]-[0133]).	Regarding claims 2 and 16, Lee teaches the limitations of claims 1 and 15 respectively.	Lee further teaches the at least one processor is further configured to: 	reserve a last symbol of the subframe, wherein resource elements in the last symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission (As can be seen for instance in at least Fig. 13 and its corresponding description, symbols for a V2X sidelink S-TTI are not mapped to the last symbol of the subframe. The device may thus be broadly reasonably interpreted as reserving a last symbol of the subframe, wherein resource elements in the last symbol of the subframe are not considered in mapping the complex valued symbols to the physical resource blocks for the sidelink transmission; Lee; Fig. 13; [0121]-[0124], [0130]-[0133]).	Regarding claims 3 and 17, Lee teaches the limitations of claims 2 and 16 respectively.	Lee further teaches mapping the complex valued symbols to the physical resource blocks for the sidelink transmission includes rate matching around the first symbol of the subframe and the last symbol of the subframe (Rate matching may be applied to transmitted packets. Such rate matching is described as potentially being performed on symbols used for AGC (which may include the first symbol as can be seen in at least paragraph [0130]) and the last symbol. Mapping the complex valued symbols to the physical resource blocks for the sidelink transmission may thus be broadly reasonably interpreted as including rate matching around the first symbol of the subframe and the last symbol of the subframe; Lee; Figs. 13-14; [0130]-[0131], [0144]-[0145], [0221]-[0223]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0364585, Lee hereinafter, provided by Applicant) in view of Yu et al. (US 2021/0391894, Yu hereinafter).	Regarding claims 4 and 18, Lee teaches the limitations of claims 1 and 15 respectively.	Lee further teaches the subframe is used for the sidelink transmission (As can be seen for instance in at least Fig. 13 and its corresponding description, symbols for a V2X sidelink S-TTI may be mapped to physical resource blocks in symbols 1-5 and 8-12 in a subframe. Complex valued symbols may thus be broadly reasonably interpreted as being mapped in sequence to physical resource blocks for a sidelink transmission; Lee; Fig. 13; [0121]-[0124], [0130]-[0133]) and the sidelink transmission comprises at least one of a physical sidelink shared channel (PSSCH) or a physical sidelink control channel (PSCCH).	However, Lee does not specifically disclose using a single carrier frequency division multiple access (SC-FDMA) subframe for sidelink transmission.	Yu teaches using a single carrier frequency division multiple access (SC-FDMA) subframe for sidelink transmission (SC-FDMA may be used for sidelink transmission. SC-FDMA subframes may thus be broadly reasonably interpreted as being used for sidelink transmission; Yu; Fig. 11B; [0003], [0084]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yu regarding V2X sidelink transmission with the teachings as in Lee regarding V2X sidelink transmission. The motivation for doing so would have been to increase performance by enabling improved channel estimation performance in the time domain and allowing for Doppler shift compensation at higher relative velocities (Yu; [0003]).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0364585, Lee hereinafter, provided by Applicant) in view of CATT: “Physical Layer Structure for NR Sidelink”, 3GPP TSG RAN WG1 Meeting #99, 3GPP DRAFT; R1-1912153, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France; Vol. RAN WG1, no. Reno, USA; 20191118 – 20191122, 9 November 2019 (2019-11-09), 22 Pages, XP051823234 (3GPP hereinafter, provided by Applicant).	Regarding claims 6 and 20, Lee teaches the limitations of claims 1 and 15 respectively.	However, Lee does not specifically disclose the signal comprises a constant envelope in a time domain or a quasi-constant envelope in the time domain.	3GPP teaches the signal comprises a constant envelope in a time domain or a quasi-constant envelope in the time domain (As can be seen in at least Section 8 and Proposal 32, the first symbol may be used for automatic gain control and use of a constant envelope is proposed for such a symbol. The signal may thus be broadly reasonably interpreted as comprising a constant envelope in a time domain or a quasi-constant envelope in the time domain; 3GPP; Section 8 and Proposal 32).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in 3GPP regarding V2X sidelink transmission with the teachings as in Lee regarding V2X sidelink transmission. The motivation for doing so would have been to increase performance by reducing AGC measurement time (3GPP; Section 8 and Proposal 32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474